Citation Nr: 1752190	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via live videoconference; the transcript of the hearing is of record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to his military service.

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Thirty-eight C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to those chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  For the reasons that follow, the Board finds that service connection is warranted for those disabilities.

The Veteran served as an armor crewman during service, and he testified that he was exposed to acoustic trauma from weapons, including machine guns, rifles, and sidearms.  He also testified that he flew on helicopters during service as an aerial observer.  The Veteran reported that the only hearing protection he used in service was inserting cigarette butts in his ears.  He testified that he used hearing protection in his civilian occupations after service.  The Veteran testified that his hearing loss and tinnitus began in service and has continued until the present, with some worsening over the years.

The Veteran's service treatment records show that he underwent audiometric testing at enlistment in June 1967, for a flight examination in September 1969, and at separation from service in June 1970.  The examinations show evidence of decrease in hearing acuity during the course of the Veteran's service.  The service treatment records also show that in December 1968 the Veteran reported ear trouble and ringing in the right ear after firing a machine gun the day before.  The impression was acoustic trauma.  Eleven days later the Veteran was seen with continued ringing in the ear that was noted to be intermittent and getting better.

A statement dated in October 2010 from a private treating audiologist noted that the Veteran had been monitored routinely for the past eight years:

He has a known bilateral high frequency hearing loss with persistent yet episodic tinnitus.  This hearing loss and tinnitus are as likely as not service connected.  He served in the United States Army and had significant exposure to noise from particularly tanks.  He has had other exposure to loud sounds, continues to be conscientious about hearing protection.  

The Veteran underwent a VA audiological examination in January 2011.  The Veteran reported periodic tinnitus in both ears that is present several times a day and can last for hours.  He had trouble hearing in background noise.  The Veteran reported being aware of hearing loss 8-10 years ago, although he did recall having decreased hearing and tinnitus after firing tanks in the service.  The tinnitus was periodic in the service and it became more frequent about 12-15 years ago.  The examiner noted that the Veteran was in the service for three years and was an armor crewman.  He did not serve in Vietnam and was not involved in combat.  He worked with tanks in Germany for two and a half years without ear protection.  He also graded tanks and crew members in Germany.  After service, the Veteran worked as a millwright for five years.  He worked in sheet metal for ten and a half years.  The Veteran reported that he went hunting once a year and did target shooting; he reported using ear protection.  Audiologic testing showed sensorineural hearing loss in both ears by VA standards.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by noise exposure in the service:  

The Veteran's service records did not support his claim.  A hearing test at separation in 1970 showed normal hearing in both ears, especially in the high frequencies.  There was no evidence of the high frequency hearing loss that the Veteran now displays in both ears.  The hearing test at separation appeared reliable.  The Veteran's service records were consistent with the Veteran's own statements that he was aware of hearing loss "8-10 years ago" and that the tinnitus became more frequent in the last 12-15 years.  The evidence indicated that the Veteran's hearing loss occurred after leaving the service.  The Veteran worked as a millwright and also in sheet metal for over fifteen years.  It was believed that his hearing loss was most likely caused by occupational noise.  Since tinnitus is associated with hearing loss and the Veteran's hearing loss occurred after leaving the service, the tinnitus is most likely secondary to the hearing loss and also occurred after the service.

The auditory findings obtained from objective testing during the VA examination satisfies the requirements of 38 C.F.R. § 3.385; the Veteran's bilateral sensorineural hearing loss is considered a disability for VA purposes.  The Board also notes that sensorineural hearing loss is considered a chronic disease for the purposes of 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a) (identifying "[o]ther organic diseases of the nervous system" as a chronic disease); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (sensorineural hearing loss is considered subject to § 3.309(a) as an organic disease of the nervous system). 

The Veteran has testified and/or reported to VA examiners that he experienced problems with his hearing and with tinnitus beginning in service, and that these problems worsened in recent years.  In the absence of evidence to the contrary, the Board finds the statements of the Veteran to be credible.  They are consistent with the service treatment records, which document complaints of ear trouble and tinnitus, and the in-service audiometric testing that supports some level of hearing loss during service.

The Board also finds that the Veteran is competent to render such statements as they are based upon readily observable symptoms.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  That is not to say that the Veteran is competent to diagnose sensorineural hearing loss - he is not - rather the Board's finding is limited to his ability to observe a decrease in hearing acuity and its impact on his daily life, observations which do not require any specialized medical training or expertise.  He is also competent to report tinnitus.

The Board finds the statements of the Veteran to be probative, as is the VA medical examiner's opinion of record.  Moreover, the Veteran's claim is also supported by the favorable opinion of his private treating audiologist.  Resolving all reasonable doubt in favor of the Veteran, the Board finds this evidence to be sufficient to establish that the Veteran experiences tinnitus and hearing loss as a result of in-service noise exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is granted.

Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


